Citation Nr: 1542512	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-24 584	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance of another person or on account of being housebound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active service in the United States Army from October 1949 to October 1952.  He received the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from an April 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington that denied entitlement to SMC based on the need for regular aid and attendance or on account of being housebound.  

The record reflects that the Veteran originally requested a hearing in conjunction with his claim.  A Board Hearing was scheduled at the RO, but the Veteran failed without explanation to appear.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran underwent a VA Aid and Attendance Examination in April 2012.  The examiner indicated that the Veteran had a number of nonservice-connected disabilities that affected his activities of daily living (ADLs).  The examiner did not, however, indicate whether the Veteran's service-connected disabilities affected his ability to perform ADLs.  In March of 2013, the RO, requested another examination, but forwarded the appeal to the Board without completing this development.  There is also no opinion as to whether the service connected disabilities cause the Veteran to be housebound.  

Accordingly, this case is REMANDED for the following action: 

1.  The AOJ should contact the Veteran and his accredited representative and ask that he identify any private or VA treatment since January 2010 that are not currently of record, that authorizations for release to the VA of private medical records in connection with each non-VA source identified be obtained, and that the missing records should be added to the claims folder.  If requests for any treatment records are not successful, the AOJ should inform the Veteran and his accredited representative of the nonresponse so that they will have an opportunity to obtain and submit the records.  38 C.F.R. § 3.159 (2014). 

2.  Then schedule the Veteran for an examination to determine his need for special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  

Accommodations should be made for any limitations in the Veteran's ability to travel.

The examiner should review the Veteran's history and state that this has been accomplished.  

The examiner should opine whether the Veteran's service connected disabilities (PTSD, rated 100 percent disabling; shell fragment wound to the left leg, rated 30 percent disabling; shell fragment wound to the right forearm and wrist, evaluated as 10 percent disabling; shell fragment wound to the neck, rated 10 percent disabling; and scars of the face, left middle finger, right hand, right eye and inguinal region, evaluated as 0 percent disabling);

a.  prevent him from dressing or undressing himself; or keep himself ordinarily clean and presentable;

b.  require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid;  

c.  render him unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature without assistance;  

d.  prevent him from protecting himself from the hazards or dangers incident to his daily environment; 

e.  cause him to be bedridden;

f.  cause him to be a resident in a nursing home;

g.  cause him to be substantially confined to his dwelling and the immediate premises, i.e. unable to travel to a job.

The examiner should provide reasons for the opinions.  

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran (and his representative) is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA-sponsored examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

